                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                         SOUTHERN DIVISION


  MELVIN GRAYER, #08710                       §                     PETITIONER
                                              §
                                              §
  v.                                          §   Civil No. 1:17cv260-HSO-MTP
                                              §
                                              §
  TROY PETERSON                               §                   RESPONDENT




                                FINAL JUDGMENT

        This matter came on to be heard on the Report and Recommendation [31] of

United States Magistrate Judge Michael T. Parker, entered in this case on

December 13, 2018, and on Respondent’s Motion to Dismiss [15] filed on May 21,

2018.    The Court, after a full review and consideration of Respondent’s Motion to

Dismiss [15], the Magistrate Judge’s Report and Recommendation [31], Petitioner’s

Response [32], the record, and relevant legal authority, finds that in accord with its

Order entered herewith,

        IT IS, ORDERED AND ADJUDGED, that this civil action is DISMISSED

AS MOOT.

        SO ORDERED AND ADJUDGED, this the 18th day of January, 2019.


                                        s/ Halil Suleyman Ozerden
                                        HALIL SULEYMAN OZERDEN
                                        UNITED STATES DISTRICT JUDGE
